Citation Nr: 0832321	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-22 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for jungle fungus, both 
feet as a result of exposure to herbicides.

2.  Entitlement to service connection for jungle fungus, both 
hands as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in June 2005, and a substantive appeal 
was received in July 2005.   

The veteran presented testimony at a Board hearing in July 
2008.  A transcript of the hearing is associated with the 
veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the only service medical record in the 
claims file is the veteran's entrance examination.  The 
veteran submitted a March 2004 Statement in Support of the 
Claim (VA Form 21-4138) in which he stated that he sent a 
request to the National Personnel Records Center (NPRC) to 
reconstruct his service medical records.  The outcome of this 
request is not clear.    

In the aforementioned Statement in Support of the Claim, the 
veteran stated that he was treated near Dak To.  At his Board 
hearing, he contended that he was treated between the months 
of April and June 1969 at the Headquarters 957th Engineering.    

The Board acknowledges the efforts that the RO has made in 
its attempt to obtain post service treatment records.  
However, in light of the information furnished by the veteran 
regarding inservice treatment, the Board believes it 
appropriate to take additional action to obtain any available 
service records.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact all the 
relevant records depositories and request 
an additional search for any additional 
service medical records and for the 
veteran's service personnel records.  
Appropriate action should also be taken 
to request any pertinent reports of 
treatment at Headquarters 957th 
Engineering between April and June 1969.    

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims.  The veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




